DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2022 was filed after the mailing date of the final Office action on 02/01/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments/Amendment
Applicant’s arguments, see pages 4-8, filed 03/25/2022, with respect to the rejection(s) of claim(s) 1-13 under 35 USC § 103 and 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Landes, Godeau and Vassilieff. Accordingly, a second NON-Final is issued.
Applicant argues that Landes and Vassilieff fails to discloses “ a body, configured to be embedded into the thickness of said tire, in a housing provided for this purpose, and comprising sensors dedicated to measuring operating parameters of the wheel... a head, arranged at one end of the body so as to be positioned against the internal face of the tread of the tire and comprising a circuit board...”
The alleged limitation is obvious over Godeau. Godeau discloses a body (detection unit 370), configured to be embedded into the thickness of said tire (as illustrated in Fig. 4, detection unit 370 is embedded into the thickness of tire 320), in a housing provided for this purpose (as illustrated in Fig. 4, part of the tire that accommodates detection unit is interpreted as the housing), a head (379 of unit 370), arranged at one end of the body so as to be positioned against the internal face of the tread of the tire and comprising a circuit board (as illustrated in Fig. 4, unit 370 is arranged at one end of the body so as to be positioned against the internal face of the tread of the tire 320a and comprising an electronic unit 333 for the processing of the signals generated by detector 331).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action:
Patent /Citation
Patentee/Author
US 20040118196 A1
Landes et al. hereinafter Landes
US 20050044943 A1
Godeau et al. hereinafter Godeau
US 8,742,915 B2
Vassilieff
US 20170008355 A1
Lange et al. hereinafter Lange


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Landes, Godeau and Vassilieff.
With respect to claim 1, Landes discloses an electronic unit suitable for being positioned on an internal face of a tread of a tire with a view to measuring operating parameters of a vehicle wheel equipped with said tire (Abstract discloses an apparatus for mounting an electronic tag within a tire includes a patch having a first side for mounted location against an inner liner of the tire, a second opposite side, and a socket member extending into the second side), comprising: 
a body (tag 40), configured to into the thickness of said tire (tire 10), in a housing provided for this purpose (vulcanized rubber patch 70), and comprising sensors (sensors 44 and 48) dedicated to measuring operating parameters of the wheel including radial acceleration of the wheel, and the pressure and temperature of the tire with which this wheel is equipped (The temperature sensor 44 and pressure sensor 48 are embedded within tag 40 and affixed to tire 10 as illustrated Fig. 1); and 
means for communicating with a central unit installed in the vehicle (¶[0031] discloses measured data such as temperature and pressure within the tag transmitted to an external reader); 
means for connecting elements with which said body is equipped and the elements with which said head is equipped (¶[0021] discloses conductor 46  connects microcontroller 42 to the sensing device); and 
a means for supplying the electronic unit with power (¶[0022] discloses the tag 40 preferably includes a battery 51 that is conventionally electrically connected to the micro-controller 42 for energization thereof).
Landes discloses  an electronic tire tag 40 is preferably fixedly secured to the inner liner 35 of the tire 10. However, Landes is silent about the electronic tag is embedded into the inner liner of the tire, and a head, arranged at one end of the tag body so as to be positioned against the internal face of the tread of the tire and comprising a circuit board for managing information output from the sensors of said body. 
Godeau directed to the area of tire wear detection method and system discloses a body (detection unit 370), configured to be embedded into the thickness of said tire (as illustrated in Fig. 4, detection unit 370 is embedded into the thickness of tire 320), in a housing provided for this purpose (as illustrated in Fig. 4, part of the tire that accommodates detection unit is interpreted as the housing), a head (379 of unit 370), arranged at one end of the body so as to be positioned against the internal face of the tread of the tire and comprising a circuit board (as illustrated in Fig. 4, unit 370 is arranged at one end of the body so as to be positioned against the internal face of the tread of the tire 320a and comprising an electronic unit 333 for the processing of the signals generated by detector 331).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embed tag 40 instead of attaching the tag to the internal face of the tire as disclosed in Godeau invention for the predictable benefit of accurately measuring the operating parameters of the tire.            
Landes discloses temperature and pressure sensor embodied within tag 40. However, Lands is silent about the tag embodying an acceleration sensor to measuring  radial acceleration of the wheel.
Vassilieff invention related to a method and unit for optimized transmission of measurement of parameters of vehicle tires discloses tag embodying an acceleration sensor to measuring  radial acceleration of the wheel (col. 4 lines 15-22 discloses each wheel unit includes sensors for measuring the parameters of pressure, temperature and acceleration, and elements of storage and autonomous power supply, in conjunction with a processor).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Landes with the teachings of Vassilieff so that Landes tag will have an accelerometer in order to measure operating parameters of the wheel such as the radial acceleration, and the pressure and temperature of the tire with which this wheel is equipped for the predicable benefit of identifying several modes of operation of the vehicle, by measuring the tangential acceleration of the wheel unit. 
With respect to claim 3, Landes, Godeau and Vassilieff disclose the electronic unit as claimed in claim 1 above. Landes further discloses  the means for connecting the elements (conductor 46) with which the head (88) is equipped and the elements (at least 44 and 48) with which the body is equipped comprises of a wireless connection (¶[0022] discloses the transmitter structure on boards 50 preferably includes an antenna).  
With respect to claim 4, Landes, Godeau and Vassilieff disclose the electronic unit as claimed in claim 1 above. Landes further discloses the means for connecting the elements (at least 44 and 48) with which the head (88) is equipped and the elements (at least 44 and 48) with which the body (40) is equipped comprises a wired connection (64), a face of the head located facing the end (74) of the body to which it is coupled then comprising connection pads (vulcanized rubber patch 70).
With respect to claim 5, Landes, Godeau and Vassilieff disclose the electronic unit as claimed in claim 1 above. Landes further discloses the body (40) is produced by overmolding and is extended, at one of its ends, by a receptacle (side walls 86 ) made from an elastic material (¶[0029] discloses the cover member 82 and the cup member 84 are separately molded from a rubber based rubber based material such as nitrol rubber), able to form a chamber of retentive shape (area within 40), and the head (88) comprises a casing (90) able to be housed in said chamber.  
With respect to claim 6, Landes, Godeau and Vassilieff disclose the electronic unit as claimed in claim 1 above. Landes further discloses the body (40) and head (88) form a single piece (refer Fig-2).  
With respect to claim 7, Landes, Godeau and Vassilieff disclose the electronic unit as claimed in claim 1 above. Landes further discloses a base (70) is provided between the head (40) and the body (40) so as to create an additional area for abutment against the internal face (35) of the tread of the tire (10).  
With respect to claim 8, Landes, Godeau and Vassilieff disclose the electronic unit as claimed in claim 7 above. Landes further discloses the underside of the base, which is intended to make contact with the internal face of the tread of the tire (¶[0024] discloses side 73 of the patch 70 faces the interior of the tire 10), is configured to be adhesively bonded to said internal face (Fig. 2 illustrates tag 40 adhesively bonded to tire 10).  
With respect to claim 9, Landes, Godeau and Vassilieff disclose the electronic unit as claimed in claim 1 above. Landes further discloses a tire (10), comprising a housing that opens at least onto an internal face of the tread of said tire and that is configured to receive an electronic unit (¶[0024] discloses side 73 of the patch 70 faces the interior of the tire 10).
With respect to claim 10, Landes, Godeau and Vassilieff disclose the electronic unit as claimed in claim 9 above. Landes further discloses motor-vehicle wheel (10).
Landes is silent about a rim on which a tire is installed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to know that a tire is mounted on rim, since it was known in the art that a tire has to be mounted in the rim in order to be used as a wheel for a vehicle.
With respect to claim 11, Landes, Godeau and Vassilieff disclose the electronic unit as claimed in claim 10 above. Lands further discloses a motor vehicle, comprising at least one wheel (¶[0031] discloses vehicle tire).
Claims 2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Landes, Godeau and Vassilieff as applied to claim 1 above, and further in view of Lange.
With respect to claim 2, Landes, Godeau and Vassilieff disclose the electronic unit as claimed in claim 1 above. Landes further discloses battery 51 as a source of power located in the body. However, Landes is silent about the supplying the means for supplying power is an energy-harvesting device.
Lange, from a pressure sensitive foil, a tire pressure sensor module, a tire, a method and a computer program for obtaining information related to deformations of a tire, discloses the supplying the means for supplying power is an energy-harvesting device (¶[0036] discloses the energy harvester may comprise a piezoelectric element to convert mechanical energy into electrical energy).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Landes with the teachings of Lange so that Landes invention will have an energy harvesting device instead of a battery as disclosed in Lange’s invention for the predicable benefit of generating electrical energy when the tire is deformed as a result of the rotational forces of the tire in which the tag is installed. Doing so eliminates the need of replacing battery when the battery is depleted.
With respect to claim 12, Landes, Godeau, Vassilieff and Lange disclose the electronic unit as claimed in claim 2 above. Landes further discloses the means for connecting the elements with which the head is equipped and the elements with which the body is equipped comprises a wireless connection (¶[0022] discloses the transmitter structure on boards 50 preferably includes an antenna).  
With respect to claim 13, Landes, Godeau, Vassilieff and Lange disclose the electronic unit as claimed in claim 2 above. Landes further discloses the means for connecting the elements with which the head is equipped and the elements with which the body is equipped comprises a wired connection, a face of the head located facing the end of the body to which it is coupled then comprising connection pads (Fig. 2 illustrates conductor 46 connecting elements within tag 40).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861               

/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861